UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CLINTON MOORMAN,

                       Plaintiff,
                                                      Civil Action No. 12-501 (BAH)
                       v.                             Judge Beryl A. Howell

ORLANDO FLORIDA POLICE
DEPARTMENT, et al.,

                       Defendants.



                                    MEMORANDUM OPINION

       On March 29, 2012, plaintiff Clinton Moorman filed a pro se Complaint, asserting in

sixty-five handwritten pages numerous allegations and interspersed claims against at least eleven

defendants. Upon consideration of the plaintiff’s Complaint, the Court will sua sponte dismiss

the Complaint without prejudice for failure to comply with the Federal Rules of Civil Procedure.

       Although pro se litigants are held to less stringent standards than those that are applied to

formal pleadings drafted by lawyers, see Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se

litigants must comply with the Federal Rules of Civil Procedure. Bey v. Cube Smart, No.

12-cv-212, 2012 WL 447680, at *1 (D.D.C. Feb. 9, 2012) (citing Jarrell v. Tisch, 656 F. Supp.

237, 239 (D.D.C. 1987)). In essence, Rule 8(a) of the Federal Rules of Civil Procedure requires

that a complaint contain: (1) a short and plain statement regarding the grounds upon which the

court’s jurisdiction depends, (2) a short and plain statement of the claim showing that the pleader is

entitled to relief, and (3) a demand for judgment for the relief sought. FED. R. CIV. P. 8(a). The

purpose of the Rule 8 requirements is to ensure that the complaint provides the defendants with fair

notice of the asserted claims so that the defendants may formulate a responsive answer, prepare an


                                                  1
adequate defense, and to determine whether claim preclusion applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977). Rule 8 highlights “the emphasis placed on clarity and brevity by

the federal pleading rules” and a clear and succinct complaint is therefore expressly mandated.

Ciralsky v. CIA, 355 F.3d 661, 669 (D.C. Cir. 2004).

         In this case, the plaintiff’s Compliant spans sixty-five handwritten pages, the last of which

appears to be unfinished and indicates that the document is incomplete. The portion of the

document that is presented to the Court is largely illegible and lacks coherence and structure. The

plaintiff appears to assert claims against at least eleven defendants, including five police and

sheriff departments in Florida, Ohio, and California; three mental health centers in Florida and

California; a hospital in Ohio; an auto repair company in Florida; and an investment company

allegedly based in New Jersey. A small portion of the Complaint includes the charge that

“Ciba-Geigy Corporation and their Bonding Co. and Police and others . . . conspired in a

premeditated warrantless ongoing investigation conspiracy to profile, discriminate and defraud

[the plaintiff of his] civil rights, invade [his] privacy, harass, harm and injure [him] via attempted

murder, gross negligence, malfeasance, abuse of process, nonfeasance, larceny, robbery, strong

armed robbery, illegal due process, illegal caption of documents, libel, slander, malice, false arrest,

malicious prosecution, malpractice, aggravated assault, criminal prosecution, illegal incarceration

. . . .” Compl. at 15. The plaintiff continues to list various causes of action for at least another

three pages. In addition, the Complaint includes a narrative of the plaintiff’s employment history,

motor vehicle accidents and traffic violations, his divorce, and the foreclosure of the plaintiff’s

house.

         Upon review of the Complaint, the Court is unable to decipher what claims the plaintiff

asserts against which parties and the factual allegations that underlie those claims. Accordingly,



                                                  2
the plaintiff’s Complaint fails to comply with Rule 8(a), and it will be dismissed without prejudice.

An Order consistent with this Memorandum Opinion will be issued separately.

DATED: APRIL 9, 2012
                                                              /s/ Beryl A. Howell
                                                              BERYL A. HOWELL
                                                              United States District Judge




                                                 3